DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski et al., US Pub. 2003/0094818 [hereinafter: Tomaszewski], in view of Nozawa et al., US Pub. 2016/0177599 [hereinafter: Nozawa] and Kordowski et al., DE 102009029025 [hereinafter: Kordowski] (reference to attached machine translation).

	Regarding claim 1, Tomaszewski, discloses a motor vehicle lock comprising:
	a rotary latch 56 (Fig. 4);
	a pawl 62 (Fig. 4) for latching the rotary latch in a latching position ([0027]); and
	a lock plate 12 (Fig. 3) with a screw-on point (Fig. 4, annotated below), wherein the screw-on point is formed as a sheathing of a screw-on opening (Fig. 4 illustrates the screw-on point is formed as a sheathing of a screw-on opening), wherein the sheathing protrudes from the lock plate (Fig. 4 illustrates the sheathing protrudes from the lock plate),
	wherein the rotary latch includes a support (Fig. 4, annotated below) that is engageable against the screw-on point (Fig. 4: the support is engageable against the screw-on point if the latch overtravels),
	wherein during normal operation, when the rotary latch is in the latching position, the support is spaced from the screw-on point so that the support and the screw-on point are non-contacting (Fig. 4 and Fig. 9 illustrate the support and the screw-on point are non-contacting during normal operation when the latch in the latching position).

    PNG
    media_image1.png
    437
    351
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    328
    411
    media_image2.png
    Greyscale
	

	Tomaszewski discloses the vehicle door latch can be attached to a vehicle door, but is silent to the screw on point being configured to receive a fastener for attaching the motor vehicle lock to a vehicle door or vehicle flap.
Nozawa teaches a screw-on point 102g (Fig. 2) configured to receive a fastener V1 (Fig. 2) for attaching the motor vehicle lock to a vehicle door ([0043]), wherein the screw-on point is formed as a sheathing of a screw-on opening (Fig. 2 illustrates the through-hole 102g forms a sheathing of a screw-on opening).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the screw-on point disclosed by Tomaszewski to receive a fastener for attaching the motor vehicle lock to a vehicle door as taught by Nozawa in order to mount the lock plate to the vehicle door or vehicle flap to practice the device disclosed by Tomaszewski (Nozawa [0044]).


	Kordowski teaches a known motor vehicle lock, wherein during normal operation, when the rotary latch 2 (Fig. 5) is in the latching position (Fig. 5), a support 11 (Fig. 5) is spaced from a screw-on point 10 (Fig. 5) so that the support and the screw-on point are non-contacting ([0048]: a small gap between the rotary latch and the bolt),
	wherein during a collision in which an overload acts on the rotary latch in the latching position ([0011]; [0049]), the overload being greater than a force acting on the rotary latch during the normal operation ([0049]: a sudden shock load corresponds to an overload greater than a force acting on the latch during normal operation), the rotary latch or an axis of the rotary latch is deformed ([0015]: during strong forces the rotary latch is displaced or the rotary latch axis is deformed) so that the support of the rotary latch comes into direct contact with the screw-on point ([0015], [0048]: there is a distance between the rotary latch and the bolt; [0049]: the support transfers the force to the screw-on point corresponding to coming into direct contact), whereby the screw-on point supports the rotary latch during the collision ([0015]: the rotary latch is supported by the bolt; [0049], [0051]: the axis of the rotary latch receives minimal force).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the support of the rotary latch and the screw-on point disclosed by Tomaszewski, in view of Nozawa, such that during a collision in which an overload acts on the rotary latch in the latching position, the overload being greater than a force acting on the rotary latch during the normal operation, the rotary latch or an axis of the rotary latch is deformed so that the support of the rotary latch comes into direct contact with the screw-on point, as taught by Kordowski, in order to (Kordowski, [0006]-[0007], [0011]). One of ordinary skill in the art would also recognize the screw-on point therefore both connects the motor vehicle lock to the vehicle door or vehicle flap, taught by Tomaszewski, as modified by Nozawa above, and supports the rotary latch during the collision, taught by Kordowski, which reduces materials and weight and would distribute the overload to the lock case and the vehicle door (Kordowski [0011], [0030], [0053]: suggesting reducing lock weight and distributing forces for increased safety).

Regarding claim 2, Tomaszewski, in view of Nozawa and Kordowski, discloses the rotary latch forms a supporting protrusion as the support (Tomaszewski, Fig. 4, annotated above, illustrates the support protrudes from the latch body).

Regarding claim 3, Tomaszewski, in view of Nozawa and Kordowski, discloses the support, when the rotary latch is in the latching position (Tomaszewski, Fig. 4 depicts the latching position), has as surface that is arranged proximate the screw-on point without an interposed part between the surface and the screw-on point (Tomaszewski, Fig. 4 illustrates a surface of the support is proximate the screw-on point with no interposed part). 

	Regarding claim 5, Tomaszewski, in view of Nozawa and Kordowski, discloses the sheathing protruding from the lock plate is collar-shaped, cylindrical, or funnel-shaped (Tomaszewski, Fig. 4 depicts the sheathing is collar-shaped or cylindrical).
	
	Regarding claim 6, Tomaszewski, as modified by Nozawa and Kordowski, teaches the support supports itself on a screw on the screw-on point (a screw on the screw-on point is interpreted as the fastener for attaching the vehicle lock to a door or flap (recited in claim 1); as shown in claim 1 above, the support comes into direct contact with the screw-on point therefore the support supports itself on a screw on the screw-on point via the sheathing).

	Regarding claim 7, Tomaszewski, in view of Nozawa and Kordowski, discloses the support and the screw-on point have complementary contours (Tomaszewski, Fig. 4 illustrates the support has a curved contour to match the contour of the screw-on point, corresponding to complementary contours).

    PNG
    media_image3.png
    757
    867
    media_image3.png
    Greyscale


	Regarding claim 9, Tomaszewski, in view of Nozawa and Kordowski, discloses the support extends radially to a rotary latch axis (Tomaszewski, Fig. 4, annotated above, illustrates the support extends in a radial direction). 

Regarding claim 10, Tomaszewski, in view of Nozawa and Kordowski, discloses all limitations of claim 9 as shown. Tomaszewski, in view of Nozawa and Kordowski, further discloses the support comprises a radial extension (Tomaszewski, Fig. 4). However, Tomaszewski is silent to a radial extension of the support corresponding to at least 0.5-fold and a maximum of 2.0-fold of a diameter of the screw-on opening. 
	It would have been an obvious matter of design choice to modify the radial extension of the support disclosed by Tomaszewski to be at least 0.5-fold and a maximum of 2.0-fold of a diameter of the screw-on opening in order to provide a surface of the radial extension with which the support may effectively engage with the screw-on point. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 11, Tomaszewski, in view of Nozawa and Kordowski, discloses all limitations of claim 10 as shown. Tomaszewski, in view of Nozawa and Kordowski, further discloses the support extends to a radial side in an arch shape in a circumferential direction to surround at least part of the sheathing (Tomaszewski, Fig. 4, annotated above with claim 9, illustrates the support extends to a radial side in an arch shape in a circumferential direction). However, Tomaszewski is silent to extending in a circumferential direction of at least 1.0-fold and a maximum of 2.0-fold of the diameter of the screw-on opening or the sheathing. 
	It would have been an obvious matter of design choice to modify the radial extension of the support disclosed by Tomaszewski to form the support such that it expands in a circumferential direction of at least 1.0-fold and a maximum of 2.0-fold of the diameter of the screw-on opening or the sheathing in order to surround at least part of the sheathing (as illustrated in Tomaszewski, Fig. 4) and In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image4.png
    755
    850
    media_image4.png
    Greyscale


	Regarding claim 12, Tomaszewski, in view of Nozawa and Kordowski, discloses all limitations of claim 1 as shown. Tomaszewski, in view of Nozawa and Kordowski, further discloses a thickness of the support is less than a thickness of a main body portion of the rotary latch (Fig. 4, annotated above).

	Regarding claim 15, Tomaszewski, in view of Nozawa and Kordowski, discloses all limitations of claim 1 as shown. Tomaszewski, in view of Nozawa and Kordowski, further discloses the lock plate 12 (Tomaszewski, Fig. 3) or a lock case with the lock plate are made from a sheet metal (Tomaszewski, [0021]).
 
	Regarding claim 16, Tomaszewski, in view of Nozawa and Kordowski, discloses all limitations of claim 1 as shown. Tomaszewski discloses a lock plate 12 (Tomaszewski, Fig. 2), and a cover plate 18 (Tomaszewski, Fig. 2) are stamped from sheet metal. Tomaszewski further discloses the cover plate has a series of apertures stamped or formed therein, therefore formed of a material that forms the cover plate. However, Tomaszewski, in view of Nozawa and Kordowski, does not explicitly teach the sheathing of the apertures on the lock plate are stamped or formed in the lock plate and of the same material. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the sheathing as part of the lock plate, the sheathing being formed of a material that forms the lock plate as taught by Tomaszewski with respect to the cover plate in order to practice the device disclosed by Tomaszewski, in view of Nozawa and Kordowski, and simplify construction by reducing the number of components and using one material.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski, in view of Nozawa and Kordowski, as applied to claim 1 above, and further in view of Austin Weber, Impact Riveting: Using Loose Rivets, Assembly Magazine, available at: https://www.assemblymag.com/articles/83850-using-loose-rivets [hereinafter: Weber].

	Regarding claim 14, Tomaszewski, in view of Nozawa and Kordowski, discloses all limitations of claim 1 as shown. Tomaszewski, in view of Nozawa and Kordowski, further discloses the rotary latch is mounted with the lock plate on a shaft for rotation about a ratchet axis corresponding to the shaft (Tomaszewski, Fig. 4; [0026]). However, Tomaszewski, in view of Nozawa and Kordowski, does not disclose a pivot bearing or the axis of the rotary latch is mounted by a rivet connection with the lock plate. 
	Weber teaches rivets can be used for tightly joined mating components and as a fastener for products requiring pivot joints or mechanical repetitiveness (pg. 1). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a rivet connection, as taught by Weber, as the shaft disclosed by Tomaszewski, in view of Nozawa and Kordowski, because rivets are known in the art to be lower cost than threaded fasteners and have high shear strength (Weber, pgs. 1, 3) and there is a reasonable expectation of success in using a rivet to mount a pivot bearing or the axis of the rotary latch with the lock plate. 


Claims 1, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Philippe et al., US Pub. 2015/0191947 [hereinafter: Philippe], in view of Nozawa et al., US Pub. 2016/0177599 [hereinafter: Nozawa] and Kordowski et al., DE 102009029025 [hereinafter: Kordowski] (reference to attached machine translation).

Regarding claim 1, Philippe discloses a motor vehicle lock comprising: 
a rotary latch 14 (Fig. 1);
a pawl for latching the rotary latch in a latching position ([0022]);
a lock plate 12 (Fig. 1) with a screw-on point (Fig. 1, annotated below), wherein the screw-on point is formed as a sheathing of a screw-on opening (Fig. 1, illustrated below), wherein the sheathing protrudes from the lock plate (Fig. 1 depicts the sheathing protruding from the lock plate), 
(Fig. 1, annotated below) that is engageable against the screw-on point (Fig. 1 depicts the support is capable of being engaged against the screw-on point),
wherein during normal operation, when the rotary latch is in the latching position, the support is paced from the screw-on point so that the support and the screw-on point are non-contacting (Fig. 1 illustrates the support and the screw-on point are non-contacting during normal operation).

    PNG
    media_image5.png
    731
    809
    media_image5.png
    Greyscale


	Philippe teaches mounting the housing to the vehicle door with a plurality of mechanical fasteners ([0022]) but does not explicitly disclose the screw-on point connects the motor vehicle lock to the vehicle door or vehicle flap. 
	Nozawa teaches a screw-on point 102g (Fig. 2) configured to receive a fastener V1 (Fig. 2) for attaching the motor vehicle lock to a vehicle door ([0043]), wherein the screw-on point is formed as a sheathing of a screw-on opening (Fig. 2 illustrates the through-hole 102g forms a sheathing of a screw-on opening).  
(Nozawa [0044]).

	 Philippe is also silent to, during a collision in which an overload acts on a rotary latch in the latching position, the support of the rotary latch coming into direct contact with the screw-on point, whereby the screw-on point both connects the motor vehicle lock to the vehicle door or vehicle flap and supports the rotary latch during the collision.
	Kordowski teaches a known motor vehicle lock, wherein during normal operation, when the rotary latch 2 (Fig. 5) is in the latching position (Fig. 5), a support 11 (Fig. 5) is spaced from a screw-on point 10 (Fig. 5) so that the support and the screw-on point are non-contacting ([0048]: a small gap between the rotary latch and the bolt),
	wherein during a collision in which an overload acts on the rotary latch in the latching position ([0011]; [0049]), the overload being greater than a force acting on the rotary latch during the normal operation ([0049]: a sudden shock load corresponds to an overload greater than a force acting on the latch during normal operation), the rotary latch or an axis of the rotary latch is deformed ([0015]: during strong forces the rotary latch is displaced or the rotary latch axis is deformed) so that the support of the rotary latch comes into direct contact with the screw-on point ([0015], [0048]: there is a distance between the rotary latch and the bolt; [0049]: the support transfers the force to the screw-on point corresponding to coming into direct contact), whereby the screw-on point supports the rotary latch during the collision ([0015]: the rotary latch is supported by the bolt; [0049], [0051]: the axis of the rotary latch receives minimal force).
(Kordowski, [0006]-[0007], [0011]). One of ordinary skill in the art would recognize the screw-on point therefore both connects the motor vehicle lock to the vehicle door or vehicle flap, taught by Philippe, as modified by Nozawa above, and supports the rotary latch during the collision, taught by Kordowski, to reduce materials and weight and distribute the overload to the lock case and the door (Kordowski [0011], [0030], [0053]: suggesting reducing lock weight and distributing force for higher safety).

	Regarding claim 8, Philippe, in view of Nozawa and Kordowski, teaches the support is arranged on a load arm of the rotary latch (Philippe, Fig. 1 annotated above)

	Regarding claim 13, Philippe, in view of Nozawa and Kordowski teaches the screw-on point is located on a side of a rotary latch that faces an inlet of an inlet slot of the lock plate (Philippe Fig. 1, annotated above with claim 1, illustrates that when the rotary latch is in the latching position, the screw-on point is on the same side of the latch as the load arm, which faces the inlet).

Regarding claim 18, Philippe, in view of Nozawa and Kordowski, does not explicitly disclose the support is bonded to a main body of the rotary latch. However, Philippe illustrates the support as a separate element which surrounds the main body (Fig. 1). One of ordinary skill in the art before the .

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 17.
In regards to claim 17, Tomaszewski, in view of Nozawa and Kordowski, fails to disclose the sheathing protruding from the lock plate is funnel-shaped. Tomaszewski depicts a cylindrical sheathing. The examiner can find no motivation to modify the sheathing by disclosed by Tomaszewski, in view of Nozawa and Kordowski, to be funnel shaped without use of impermissible hindsight and/or without destroying the intended structure taught by Tomaszewski. 
Philippe, in view of Nozawa and Kordowski, also fails to disclose the sheathing protruding from the lock plate is funnel-shaped. Philippe depicts a cylindrical sheathing. The examiner can find no motivation to modify the sheathing by disclosed by Philippe, in view of Nozawa and Kordowski, to be funnel shaped without use of impermissible hindsight and/or without destroying the intended structure taught by Philippe. 

Response to Arguments
Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

Applicant’s arguments with respect to the rejection of claim 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claim 13 has been withdrawn. 

Applicant's arguments with respect to the application of Tomaszewski in the rejection of claim 1 have been fully considered but they are not persuasive. Applicant contends the support disclosed by Tomaszewski, corresponding to the arm of the ratchet 56, is always engaged with the screw-on point in the latched condition. However, as shown in Figures 4 and 9 of Tomaszewski, the support is spaced from the screw-on point and does not have contact with the screw-on point during normal operation (Figs. 4 and 9 annotated below). Note also that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); see MPEP 2114. 

Applicant’s remaining arguments with respect to claims 1-3, 5, 7, 9-13, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pouget, US 4258945, related to a motor vehicle lock with a screw-on point formed as a sheathing for a screw-on opening that supports the rotary latch.
Perkins et al., US 2011/0133491, related to a motor vehicle lock with a rivet secured to the lock plate wherein the latch engages a head portion of the rivet to prevent releasing the striker in a collision.
Ottino et al., US 11162284, related to a motor vehicle lock with a pawl having a support engageable against a screw-on point, wherein during a collision in which an overload acts on the rotary latch in the latching position and the support prevents the pawl from disengaging from the ratchet. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675